Citation Nr: 0125202	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to an increased rating for status post 
fracture, open reduction, and internal fixation of the left 
ankle evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a healed 
laceration of the right side of the chin.

5.  Entitlement to a compensable evaluation for a healed 
fracture of the left trimalar bone.

6.  Evaluation of tinea versicolor rated noncompensably 
disabling.

7.  Entitlement to service connection for fatigue, loss of 
appetite and vision loss claimed due to exposure to 
herbicides.

8.  Entitlement to service connection for peripheral 
neuropathy claimed due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to June 
1972, and from July 1973 to March 1981.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 1997, April 1998, and May 2000 
rating decisions of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

In September 1999, the Board remanded the appeal of the 
issues of entitlement to increased evaluations for the left 
ankle, chin laceration, trimalar fracture, and tinea 
versicolor and the issues of entitlement to service 
connection for fatigue, loss of appetite, vision loss and 
peripheral neuropathy claimed as a result of herbicide 
exposure.  During the pendency of that Remand, the appellant 
filed claims for service connection for post-traumatic stress 
disorder and residuals of head trauma and perfected an appeal 
from the denial of service connection for those claims.  

The appellant requested a Travel Board hearing while all of 
these claims were in appellate status.  The appellant failed 
to report for a scheduled Travel Board hearing in July 2001.  
Thereafter, the undersigned granted the appellant's motion to 
reschedule the hearing.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should schedule a Travel Board 
hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




